BYRD, J.
1. The demurrer to the original complaint was properly sustained. — Russell v. Desplous, 25 Ala. 514; S. C., 29 Ala. 308.
2. Under the liberal system of pleading authorized by the Code, we hold that the amended complaint is sufficient. The premises are described with legal certainty; the possession of complainants is alleged with sufficient accuracy; and the forcible entry and detainer by the defendant, though alleged in general terms, is allowable under the provisions of the Code; and the court, therefore, should not have sustained the demurrer thereto.
3. Without deciding whether the statute of limitations is applicable to this case, we are satisfied that it is a matter of defense, of which the defendant in the court below can only avail himself by plea.
Reversed and remanded.